Exhibit 10.3

 
Neither this security nor the securities into which this security is exercisable
have been registered with the Securities and Exchange Commission or the
securities commission of any state in reliance upon an exemption from
registration under the Securities Act of 1933 (the “Securities Act”), and,
accordingly, may not be offered or sold except pursuant to an effective
registration statement under the Securities Act or pursuant to an available
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act and in accordance with applicable state
securities laws as evidenced by a legal opinion of counsel to the transferor to
such effect, the substance of which will be reasonably acceptable to the
company.


This security and the securities into which this security is exercisable have
been issued pursuant to an exemption from registration under the Securities Act
of 1933, as amended, pursuant to regulation S thereunder. This security and the
securities into which this security is excercisable cannot be transferred,
offered, or sold in the united states or to U.S. Persons (as that term is
defined in regulation S) except pursuant to registration under the Securities
Act of 1933, or pursuant to an available exemption from registration.




COMMON STOCK PURCHASE WARRANT


To purchase 2,666,667 shares of common stock of
 
BULLION RIVER GOLD CORP.
 
Dated: August 3, 2006
 
This common stock purchase warrant (the “Warrant”) certifies that, for value
received, Elton Participation Corp. (the “Holder”), is entitled, upon the terms
and subject to the limitations on exercise and the conditions hereinafter set
forth, at any time on or after August 3, 2006 (the “Initial Exercise Date”) and
by the close of business on August 3, 2008 (the “Termination Date”) but not
thereafter, to subscribe for and purchase from Bullion River Gold Corp., a
Nevada corporation (the “Company”), up to 2,666,667 shares (subject to
adjustment as provided herein) (the “Warrant Shares”) of common stock, par value
$0.001 per share, of the Company (the “Common Stock”). The purchase price of one
share of Common Stock under this Warrant is equal to the Exercise Price, as
defined in Section 2.


1. Definitions. Capitalized terms used and not otherwise defined in this Warrant
have the same meanings as they have in the Securities Purchase Agreement (the
“Purchase Agreement”), dated August 3, 2006, among the Company and the Holder as
Purchaser.
 
2. Exercise Price. The exercise price of the Common Stock under this Warrant is
$1.00, as adjusted from time to time pursuant to Section 5 hereof (the “Exercise
Price”).
 
3. Exercise of Warrant. The Holder may exercise the purchase rights represented
by this Warrant, in whole or in part, at any time and from time to time from the
Initial Exercise Date to five o’clock in the afternoon, Reno time, on the
Termination Date by delivering to the Company (i) a duly executed facsimile copy
of the annexed Notice of Exercise, and, (ii) within 5 Trading Days of delivering
the Notice of Exercise to the Company, (A) this Warrant, and (B) by wire, or
cashier’s check drawn on a United States bank, the United States dollar amount
equal to the number of Warrant Shares being purchased times the Exercise Price
(the “Exercise Amount”). 
 

--------------------------------------------------------------------------------


 

Common Stock Purchase Warrant
Reg S 
August 4, 2006  

 
4. Mechanics of Exercise.


4.1 Authorization of Warrant Shares. The Company will issue all Warrant Shares
as duly authorized, validly issued, fully paid and non-assessable, and free from
all taxes, liens and charges (other than taxes in respect of any transfer
occurring contemporaneously with the issue).


4.2 Delivery of Certificates Upon Exercise. The Company’s transfer agent will
deliver certificates for Warrant Shares to the Holder to the address specified
by the Holder in the Notice of Exercise within 3 Trading Days from the later of
(A) the Company’s receipt of the Notice of Exercise, (B) the Holder’s surrender
of this Warrant, and (C) the Company’s receipt of the Exercise Amount as set out
in Section 2 (“Warrant Share Delivery Date”). This Warrant is deemed to have
been exercised on the date the Exercise Amount is received by the Company
(“Exercise Date”); and the Warrant Shares are deemed to have been issued, and
Holder is deemed to have become a holder of record of the shares for all
purposes, on the Exercise Date.


4.3 Delivery of New Warrants Upon Exercise. If this Warrant is exercised in
part, the Company will, when it delivers the certificate or certificates
representing Warrant Shares, deliver to Holder a new Warrant evidencing the
rights of Holder to purchase the unpurchased Warrant Shares, identical in all
other respects with this Warrant.
 
4.4. Rescission Rights. If the Company fails to cause its transfer agent to
transmit to the Holder a certificate or certificates representing the Warrant
Shares by the Warrant Share Delivery Date, then the Holder may rescind the
exercise, in addition to its other rights and remedies.


4.5 No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares may be issued upon the exercise of this Warrant. If the Holder
would otherwise be entitled to fractional shares upon the exercise, the Company
will pay a cash adjustment in respect of the fraction in an amount equal to the
fraction multiplied by the Exercise Price.


4.6 Charges, Taxes and Expenses. The Company will issue certificates for Warrant
Shares in the name of the Holder and will not charge the Holder for any issue or
transfer tax or other incidental expense in respect of the issuance of the
certificate.


4.7 Closing of Books. The Company will not close its stockholder books or
records in any manner that prevents the timely exercise of this Warrant.


5. Certain Adjustments.
 
2

--------------------------------------------------------------------------------



Common Stock Purchase Warrant
Reg S 
August 4, 2006  

 
5.1 Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding, (i) pays a stock dividend or otherwise makes a distribution on
shares of its Common Stock or any other Common Stock Equivalent (which, for
avoidance of doubt, does not include any shares of Common Stock issued by the
Company pursuant to this Warrant), (ii) subdivides outstanding shares of Common
Stock into a larger number of shares, (iii) combines outstanding shares of
Common Stock into a smaller number of shares, or (iv) issues by reclassification
of shares of the Common Stock any shares of capital stock of the Company, then
the Exercise Price must be multiplied by a fraction of which the numerator is
the number of shares of Common Stock (excluding treasury shares, if any)
outstanding before the event and of which the denominator is the number of
shares of Common Stock outstanding after the event, and the number of shares
issuable upon exercise of this Warrant must be proportionately adjusted by this
fraction. Any adjustment made pursuant to this Section 6 is effective
immediately after the record date for the determination of stockholders entitled
to receive the dividend or distribution and is effective immediately after the
effective date in the case of a subdivision, combination or re-classification.


5.2 Subsequent Equity Issuancess. If the Company or any subsidiary thereof, as
applicable, at any time while this Warrant is outstanding, shall sell or grant
any option to purchase or sell or grant any right to reprice its securities, or
otherwise dispose of or issue (or announce any offer, sale, grant or any option
to purchase or other disposition) any Common Stock or Common Stock Equivalents
entitling any Person to acquire shares of Common Stock, at an effective price
per share less than the higher of the (i) then Conversion Price and (ii) 80% of
the then VWAP (such lower effective price per share, the “Base Share Price” and
such issuances collectively, a “Dilutive Issuance”) (if the holder of the Common
Stock or Common Stock Equivalents so issued shall at any time, whether by
operation of purchase price adjustments, reset provisions, floating conversion,
exercise or exchange prices or otherwise, or due to warrants, options or rights
per share which are issued in connection with such issuance, be entitled to
receive shares of Common Stock at an effective price per share which is less
than the Conversion Price, such issuance shall be deemed to have occurred for
less than the higher of (i) the Conversion Price or (ii) 80% of the then VWAP,
as applicable, on such date of the Dilutive Issuance), then (i) the Exercise
Price shall be reduced, and only reduced, to equal the Exercise Price multiplied
by the Base Share Price divided by the Conversion Price of the Debenture and
(ii) the number of Warrant Shares issuable hereunder shall be increased such
that the aggregate Exercise Price payable hereunder, after taking into account
the decrease in the Exercise Price, shall be equal to the aggregate Exercise
Price prior to such adjustment. Such adjustment shall be made whenever such
Common Stock or Common Stock Equivalents are issued. Notwithstanding the
foregoing, no adjustments shall be made, paid or issued under this Section 5.2
in respect of an Exempt Issuance. The Company shall notify the Holder in
writing, no later than the Trading Day following the issuance of any Common
Stock or Common Stock Equivalents subject to this section, indicating therein
the applicable issuance price, or applicable reset price, exchange price,
conversion price and other pricing terms (such notice the “Dilutive Issuance
Notice”). For purposes of clarification, whether or not the Company provides a
Dilutive Issuance Notice pursuant to this Section 5.2, upon the occurrence of
any Dilutive Issuance, after the date of such Dilutive Issuance the Holder is
entitled to receive a number of Warrant Shares based upon the Base Share Price
regardless of whether the Holder accurately refers to the Base Share Price in
the Notice of Exercise.


3

--------------------------------------------------------------------------------



Common Stock Purchase Warrant
Reg S 
August 4, 2006  

 
5.3 Fundamental Transaction. If, at any time while this Warrant is outstanding,
(i) the Company merges or consolidates with or into another Person, (ii) the
Company sells all or substantially all of its assets in one or a series of
related transactions, (iii) any Person completes a tender offer or exchange
offer by which holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, or (iv) the Company reclassifies
its Common Stock or completes any compulsory share exchange pursuant to which
the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a “Fundamental Transaction”),
then, upon any subsequent conversion of this Warrant, the Holder has the right
to receive, for each Warrant Share that would have been issued upon the exercise
absent the Fundamental Transaction, the same consideration as the Company has
given its other holders of its Common Stock for the conversion of each share of
Common Stock outstanding at the time of the Fundamental Transaction (the
“Alternate Consideration”).


Any successor to the Company or surviving entity in a Fundamental Transaction
must issue to the Holder a new warrant consistent with the foregoing provisions
with evidence of the Holder’s right to exercise the warrant into Alternate
Consideration. The terms of any agreement pursuant to which a Fundamental
Transaction is completed must include terms requiring the successor or surviving
entity to comply with the provisions of this Section 5.3 and insuring that this
Warrant (or any replacement security) is similarly adjusted upon any subsequent
transaction analogous to a Fundamental Transaction.


5.4 Adjustment Upon Default. The number of Warrant Shares issuable upon exercise
of this Warrant shall be automatically increased by twenty-five percent (25%)
upon any Event of Default occurring under any of the Debentures.


5.5 Calculations. All calculations under this Warrant must be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. The number
of shares of Common Stock outstanding at any given time does not include shares
of Common Stock owned or held by or for the account of the Company. For the
purposes of this Section 5, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date is the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.


5.6 Notice to Holders. If the Company makes adjustments under this Section 5,
the Company will promptly mail to each Holder a notice containing a description
of the event that required the adjustment. If the Company proposes any
transaction that affects the rights of the holders of its Common Stock, then the
Company will notify the Holders of the proposal at least twenty (20) days before
the record date set for the transaction.


6. Warrant Register. The Company will register this Warrant on its warrant
register and will treat the registered Holder as the absolute owner for all
purposes.
 
7. Miscellaneous.


4

--------------------------------------------------------------------------------



Common Stock Purchase Warrant
Reg S 
August 4, 2006  

 
7.1 Transfer. This Warrant is transferable by Holder in whole or in part upon
notice to the Company.


7.2 No Rights as Shareholder until Exercise Date. This Warrant does not entitle
the Holder to any voting rights or other rights as a shareholder of the Company
before the Exercise Date. Upon the surrender of this Warrant and the payment of
the aggregate Exercise Price, the Company will issue the Warrant Shares to the
Holder as the record owner of the Warrant Shares as of the close of business on
the Exercise Date.


7.3 Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants
that upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and, in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it, and upon
surrender and cancellation of the Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of the cancellation, in lieu of the Warrant or stock
certificate.


7.4 Saturdays, Sundays, Holidays, etc. If the last date for doing anything under
this Warrant falls on a Saturday, Sunday or a legal holiday, then the thing may
be done on the next succeeding Trading Day.


7.5 Authorized Shares. The Company covenants that, while the Warrant is
outstanding, it will reserve from its authorized and unissued Common Stock a
sufficient number of shares to provide for the issuance of the Warrant Shares
upon the exercise of any purchase rights under this Warrant. The Company further
covenants that its issuance of this Warrant constitutes full authority to its
officers who are charged with the duty of executing stock certificates to
execute and issue the necessary certificates for the Warrant Shares upon the
exercise of the purchase rights under this Warrant. The Company will take all
such reasonable action as may be necessary to assure that the Warrant Shares are
issued as provided without a violation of any applicable law or regulation, or
of any requirements of the Trading Market upon which the Common Stock may be
listed or quoted. Unless waived or consented to by the Holder, the Company will
not by any action avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in
carrying out of all its terms and take whatever actions is necessary or
appropriate to protect the rights of Holder under this Warrant from impairment.


7.6 Jurisdiction.  All questions concerning the construction, validity,
enforcement and interpretation of this Warrant must be determined in accordance
with the provisions of the Purchase Agreement.


7.7 Restrictions. The Holder acknowledges that the Holder’s sale or transfer of
the Warrant Shares, if not registered, will be subject to restrictions upon
resale imposed by state and federal securities laws.


5

--------------------------------------------------------------------------------



Common Stock Purchase Warrant
Reg S 
August 4, 2006  

 
7.8 No Waiver. No course of dealing or any delay or failure to exercise any
right hereunder on the part of Holder operates as a waiver of the right or
otherwise prejudices Holder’s rights, powers or remedies.


7.9 Notice. Any notice, request or other document required or permitted to be
given or delivered by either party to the other must be delivered in accordance
with the notice provisions of the Purchase Agreement.


7.10 Successors and Assigns. Subject to applicable securities laws, this Warrant
inures to the benefit of and binds the successors and permitted assigns of the
Company and the Holder.


7.11 Amendment. Any amendment of this Warrant must be in writing and signed by
both the Company and the Holder.


7.12 Severability. Wherever possible, each provision of this Warrant must be
interpreted under applicable law, but if any provision of this Warrant is
prohibited by or invalid under applicable law, the provision is ineffective to
the extent of the prohibition or invalidity, without invalidating the remaining
provisions of this Warrant.


7.13 Headings. The headings used in this Warrant are for the convenience of
reference only and are not, for any purpose, deemed a part of this Warrant.


In witness whereof the Company has caused this Warrant to be executed by its
duly authorized officer.


Dated: August 3, 2006
 

 
BULLION RIVER GOLD CORP.
 
 
By:/s/ Nancy B. Huber
Name: Nancy B. Huber
Title: Chief Financial Officer



 
6

--------------------------------------------------------------------------------


 
NOTICE OF EXERCISE


To: Bullion River Gold Corp.


The undersigned hereby elects to purchase __________ Warrant Shares of the
Company pursuant to the terms of the attached Warrant (only if exercised in
full; if exercised in part, attach a copy of the Warrant), and tenders herewith
payment of the exercise price in full, together with all applicable transfer
taxes, if any.
 
Payment will take the form of lawful money of United States.
 
Please deliver the Warrant Shares to the following:



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




--------------------------------------------------------------------------------


 
 



--------------------------------------------------------------------------------

Signature of Holder or authorized signatory of Holder
 
Name of Holder:_________________________________________________________
Name of authorized signatory:_______________________________________________
Title of authorized signatory:________________________________________________
Date:____________________________
 
 